DETAILED ACTION

This Office Action is in response to the Amendment filed 1/10/2022.  New claims 31 and 32 have been added.  Claims 1-32 are currently pending in the application.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/10/2022 have been considered but they are not fully persuasive.
Regarding the previous rejections under 35 U.S.C. 112(b), the claim amendments along with the Applicant’s remarks filed with the amendments are sufficient to overcome these rejections.  Thus, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.
	Regarding the rejections of claims 1, 18, and 30 under 35 U.S.C. 103, Applicant argues that the combination Cho et al. and Jacobs et al. fails to teach or suggest the features recited in the amended version of these claims.  The Examiner respectfully disagrees.  As noted in the previous rejections, Cho et al. teaches all the components and functions of these independent claims with the exception that Cho et al. does not 

	Applicant’s arguments next describe the features of Jacobs et al.  Specifically, Applicant describes that different modes of operation taught by Jacobs et al. including the repeater mode and the TDD mode.  In the TDD mode, the UE of Jacobs et al. operates as a normal UE transmitting and receiving its own data between itself and the network.  The network of Jacobs et al. as a whole is an OFDM network such as a 3GPP New Radio network (See paragraph 53 of Jacobs et al.) that operates according to TDD scheme.  Thus, when the UE of Jacobs et al. is not operating as a repeater for other devices, it performs the normal operations of a UE to transmit and receive data 
	Applicant also argues that the combination of Cho et al. and Jacobs et al. is improper.  Specifically, Applicant argues that the TDD traffic mode of Jacobs would not 
	Regarding dependent claims 2 and 3, Applicant reiterates the argument of regarding the TDD mode and repeater mode of Jacobs et al.  First, as noted above, the network of Jacob et al. always operates according to a TDD mode regardless of the current mode of the UE.  Next, as also discussed above, it is the repeater mode of Jacobs et al. that is relevant wherein both the transmit and receive paths are on concurrently because both reception and then retransmission of the same signal is performed.  During this mode the TDD transmissions of the other UE and the base station are relayed by the UE.  Therefore, it is this repeater mode, which relays TDD transmissions between other devices, that is relevant, not the TDD mode.  Further, as noted above Cho et al. also teaches its repeater operating in a mode to both receive and retransmit data in a network operating according to TDD.  Again, the combination is based on using the repeater operation of Cho et al., which is in a TDD mode, within the UE of Jacobs et al., and during the repeater mode of the UE Jacobs et al., not the TDD mode of Jacobs et al.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-12, 14-21, 23-24, 26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. Patent US 7,979,022 B2) in view of Jacobs et al. (U.S. Publication US 2020/0252107 A1).

Regarding claims 1, 14, 18 and 30, Cho substantially teaches a method, a repeater and means for wireless communications (a repeater operating between the AP 110 and AT 110, which are shown on Fig. 1 and 2, described on 1:11-36), comprising:
receiving, at the repeater and during a transmission time interval reserved for one
of uplink communication or downlink communication, a signal from a first device, wherein
the repeater is operating according to a time division duplex mode (receiving at the repeater the downlink signal from the AP 110, as described on 7:12-43, which is timed by the switch 220 operated by circuit 265 distinguishing the uplink and downlink 
routing the signal via a radio-frequency (RF) transmission path from an RF
receive chain of the UE to an RF transmit chain of the repeater, wherein the RF transmission path is coupled between the RF receive chain and the RF transmit chain (the received signal is routed from the receive chain, disclosed as, antenna 205, BPF 210, through switch/path 220, LNA 225, to the transmit chain, disclosed as Attenuator 230, HPA 235, Switch 240 to the transmit antenna 245, as shown on Fig. 2 and described on 7:12-51, with the transmit and receive chains being coupled via the switches 220 and 240); and
retransmitting the signal to a second device during the transmission time interval, wherein the first device is a different UE and the second device is a base station when the transmission time interval is reserved for uplink communication, and wherein the first device is the base station and the second device is the different UE when the transmission time interval is reserved for downlink communication (the retransmission interval is timed by the switch 240 operated by circuit 265 distinguishing the uplink and downlink intervals, as described on 7:66-8:16, wherein the switching uplink and downlink paths in the TDD repeater is described on 4:23-40, and wherein the RF repeater is located between an access point (AP), i.e. a base station, and an access terminal (AT), i.e. a type of UE, and receives signals in both uplink and downlink directions from the AT and the AP respectively and retransmits the received signals in uplink and downlink directions to the AP and AT respectively).
Cho does not teach integrating the repeater into a user equipment (UE).

A combination of Cho teaching and Jacobs teaching as a whole would have been obvious at the time of effective filing to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system by implementing the Cho repeater teaching in the UEs of Jacobs to improve the coverage of a cellular network by using the repeaters of Cho integrated within UEs.

Regarding claims 2, 3, 19, 20, 31 and 32, as shown above, Cho teaches a repeater operating in a TDD network (receiving at the repeater the downlink signal from the AP 110, as described on 7:12-43, which is timed by the switch 220 operated by circuit 265 distinguishing the uplink and downlink intervals, as described on 7:66-8:16, wherein the switching uplink and downlink paths in the TDD repeater is described on 4:23-40). Jacobs also teaches a UE operating as a repeater in the TDD network, as shown on Fig. 5B and described on [0098], with a structure shown on Fig. 7 and described on [0110], and particularly using RRU 740, shown on Fig. 7B and described on [0123]-[0125], using antenna 750, which performs transmission and receiving of signals between a base station and a different UE during a repeater mode in a TDD network, and single receive 754 and transmit 748 chains, which are active for the corresponding receiving and transmission operations of the UE according during the repeater mode in the TDD network, as described above.



Regarding claims 6 and 23, Cho teaches a retransmission path comprising a second antenna 245, phase shifting/tuning device 370 to shift the phase of the signal at 220, Attenuator 230 to control power and Power Amplifier 235, as shown on Fig. 2 and 3, described on 7:30-51 and 9:1-15.

Regarding claims 7 and 24, Jacobs teaches the UE structure shown on Fig. 7 and described on [0110], using RRU 740, shown on Fig. 7B and described on [0123]-[0125], which uses a single antenna 750 with a duplexer to perform transmission and receiving according to the TDD time intervals, as described above.

Regarding claims 9-11, Jacobs teaches using beamformer 714 for the downlink and uplink transmissions, as shown on Fig. 7A and described on [0121], wherein the beam configurations are received from the base stations, as shown on Fig. 1 and described on [0056], which comprise direction with the inherent angle, as described on [0056] and using different frequencies, which will define the beam width, as described on [0068].



Regarding claims 15 and 28, Cho teaches the repeater receiving the downlink signal from the AP/base station 110 (forward channel), as described on 7:12-43, which is timed by the switch 220 operated by circuit 265, as described on 7:66-8:16, and directed to the AT/UE.

Regarding claims 16 and 29, Cho teaches the repeater receiving the uplink signal from the AT/UE to the AP/base station 110 (backward channel), as described on 7:52-65, which is timed by the switch 220 operated by circuit 265, as described on 7:66-8:16.

Claims 5, 8, 13, 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. in view of Jacobs et al., and in further view of Liempd (RF Self-Interference Cancellation for Full Duplex, CROWNCOM, June 2014).

Regarding claims 8 and 25, Cho in view of Jacobs substantially teaches avoiding interference between the transmission and receiving of the repeater, as shown and described by Cho on Fig. 2 and 3, described on 12:18-63. 
Cho in view of Jacobs does not teach using orthogonal polarizations for transmission and receiving functions of the antenna.

A combination of Cho in view of Jacobs teaching and Liempd teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system separation between the transmitting and receiving functions.

Regarding claims 5 and 22, Liempd teaches the receiving portion of the repeater comprises the antenna, LNA, shown on Fig. 7, and phase shifter, shown as Variable Phase on Fig. 9 and described on pages 528 and 529, wherein the receiving portion of the repeater is located between the antenna and the dividing circuit, as shown on Fig. 2 and 3 of Cho.

Regarding claims 13 and 27, Liempd teaches implementing the elements of the described circuit using tunable materials with corresponding isolation properties, which corresponds to the claimed meta-material, as shown on Fig. 3-5 and described on page 527.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON E MATTIS/Primary Examiner, Art Unit 2461